Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-5, 7, 9-13, 15-20 and 23-27 allowed.
	There is no art of record alone or in combination that teaches of a method for collecting substances inside a living body lumen that includes the combination of recited limitations in claims 1, 16 and 23. 
Referring to claim 1, the art of record alone or in combination did not teach the recited limitations of inserting medical device having an elongated shaft, a filter portion and a reversible support portion into the living body lumen; guiding an aspiration catheter along the elongated shaft into the living body lumen, the aspiration catheter having a tubular shape with a hollow inside; reversing the reversible support portion by overlapping an inner side of a concave portion of the filter portion to form a reversed support portion; inserting an atherectomy device through the aspiration catheter; and scraping a substance, which is accumulated at a stenosis site, with the atherectomy device.
Referring to claim 16, the art of record alone or in combination did not teach the recited limitations of inserting medical device having an elongated shaft, a filter portion and a reversible support portion into the living body lumen; inserting the medical device into the living body lumen; guiding an aspiration catheter along the elongated shaft into the living body lumen, the aspiration catheter having a tubular shape with a hollow 
Referring to claim 23, the art of record alone or in combination did not teach the recited limitations of inserting medical device having an elongated shaft, a filter portion and a reversible support portion into the living body lumen; inserting the medical device into the living body lumen; guiding an aspiration catheter along the elongated shaft into the living body lumen, the aspiration catheter having a tubular shape with a hollow inside; reversing the reversible support portion by overlapping an inner side of a concave portion of the filter portion to form a reversed support portion; inserting an atherectomy device through the aspiration catheter; and scraping a substance, which is accumulated at a stenosis site, with the atherectomy device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771